        Case 1:20-cv-00759-JTN-SJB ECF No. 1 filed 08/13/20 PageID.1 Page 1 of 4




 1
                                IN THE UNITED STATES DISTRICT COURT
 2                             FOR THE WESTERN DISTRICT OF MICHIGAN
 3
                                         SOUTHERN DIVISION

 4
     GALE RADFORD,
 5
                    PLAINTIFF,                           CASE NO.
 6
          vs.
 7   FALLS LAKE NATIONAL INSURANCE                       HON.
 8   COMPANY,
 9          DEFENDANT.
10   _____________________________________________________________________________
11
     There are no other civil actions arising from the transaction between the parties hereto.

12
                                               COMPLAINT

13
     COME NOW Plaintiff and for his Complaint, states as follows:

14
        1. Plaintiff, Gale Radford, is and was at all times relevant to this Complaint a resident of
15

16          Muskegon County, State of Michigan.
17
        2. Defendant Falls Lake National Insurance Company is a corporation licensed to conduct
18

19
            business in the City of Raleigh, North Carolina and, at all times relevant to this

20          complaint, conducted business in Muskegon County, State of Michigan.
21
        3. The accident at issue in this case took place in the City of North Shores, Muskegon
22

23          County, State of Michigan.
24
        4. That the amount in dispute is more than $75,000 exclusive of interest, costs and
25
            attorneys’ fees.
26

27      5. This Court has jurisdiction over this matter on the basis of diversity, pursuant to 28
28
            U.S.C. §1332.
29

30                                                VENUE

31      6. Venue is proper in the Western District of Michigan, Southern Division, because all
32
            unlawful actions giving rise to Plaintiff’s claims occurred in this District.

                                                 Complaint - 1
       Case 1:20-cv-00759-JTN-SJB ECF No. 1 filed 08/13/20 PageID.2 Page 2 of 4




 1

 2
     COUNT I - VIOLATION OF THE MICHIGAN AUTOMOBILE NO-FAULT STATUTE
 3

 4     7. Plaintiff incorporates the above paragraphs hereunder, word for word.
 5
       8. On or about August 14, 2019, Plaintiff Gale Radford was struck by a 2011 Ford Edge,
 6

 7        causing substantial injuries, to wit:
 8
              a. Severe migraines;
 9

10
              b. Neck pain in back of head near C5/C6 area and tenderness;

11            c. Shoulder pain, left and right;
12
              d. Difficulty with balance;
13

14            e. Left arm pain, finger pain. tingling, numbness, sharp, stabbing, pain with
15
                  swelling;
16
              f. Shoulder pain and tightness;
17

18            g. Left bulge on shoulder/neck area;
19
              h. Difficulty sleeping;
20

21            i. Blurred vision;
22            j. Anxiety;
23
              k. Severe depression; and
24

25            l. Other possible injuries which will be revealed via discovery.
26
       9. Through a policy paid for by Plaintiff, Defendant Falls Lake National Insurance
27

28
          Company had the responsibility of providing first party benefits to Plaintiff Gale

29        Radford, including the following:
30
              a. Replacement services;
31

32            b. Attendant care;


                                                  Complaint - 2
        Case 1:20-cv-00759-JTN-SJB ECF No. 1 filed 08/13/20 PageID.3 Page 3 of 4




 1               c. Wage loss;
 2
                 d. Case management services;
 3
                 e. Transportation; and
 4

 5               f. Other personal injury protection (“PIP”) benefits including services provided by
 6
                     medical providers and prescriptions.
 7

 8
         10. That Plaintiff Gale Radford has received or incurred PIP benefits, including replacement

 9           services, attendant care, transportation, wage loss, case management services, and other
10
             benefits, pursuant to the Michigan No-Fault Act.
11

12       11. Despite Defendant having received invoices for said benefits incurred as a result of the
13
             injuries sustained by Plaintiff Gale Radford, according to the Michigan No-Fault Act,
14
             Defendant has refused to pay or unreasonably delayed payment for said benefits.
15

16       12. That as a result of Defendant’s failure to pay for the aforesaid benefits, Plaintiff Gale
17
             Radford has sustained damages in the amount of more than $75,000.
18

19           WHEREFORE Plaintiff requests a judgment be entered against Defendant including
20   interest, costs and actual attorney’s fees.
21
         COUNT II – VIOLATION OF THE UNIFORM TRADE PRACTICES ACT, MCL
22
                                  500.2006 ET SEQ.
23
         13. Plaintiff incorporates the above paragraphs hereunder, word for word.
24

25       14. Defendant was submitted invoices for services rendered together with documents making
26
             Plaintiff’s claims verified and meritorious as Plaintiff had serious medical impairments
27

28           not reasonably in dispute.
29       15. Defendant failed to pay the same after 60 days and longer, despite said invoices being
30
             meritorious and Defendant having no legitimate reason to pay other than being dilatory,
31

32           procrastinating and acting in bad faith.


                                                   Complaint - 3
        Case 1:20-cv-00759-JTN-SJB ECF No. 1 filed 08/13/20 PageID.4 Page 4 of 4




 1      16. Said conduct allows Plaintiff to recover prejudgment penalty pursuant to MCL 500.2006
 2
            et seq. (Michigan Uniform Trade Practices Act).
 3
        17. Wherefore Plaintiff prays that a judgment be entered against Defendant including
 4

 5          interest, costs, and actual attorneys’ fees.
 6
     WHEREFORE Plaintiff demands judgment be entered against Defendant for damages including
 7

 8
     costs, pre-judgment interest, and post- judgment interest

 9                                              JURY DEMAND
10
     COMES NOW Plaintiff and makes her demand for trial by jury.
11

12                                                           Respectfully Submitted,
13
                                                             /s/ Carla D. Aikens___________________
14
                                                             Carla D. Aikens, P69530
15                                                           Attorney for Plaintiff
     Date: August 13, 2020                                   Carla D. Aikens, P.C.
16
                                                             615 Griswold, Suite 709
17                                                           Detroit, MI 48226
18
                                                             carla@aikenslawfirm.com
                                                             Phone: (844) 835-2993
19                                                           Fax: (877) 454-1680
20

21

22

23

24

25

26

27

28

29

30

31

32




                                                  Complaint - 4
